Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 16, 23, and 27 are objected to because of the following informalities:  
(I) With regard to claim 15 (lines 6-7), the term "the plurality of suppression target angular frequencies" should be changed to the term --a plurality of suppression target angular frequencies--.
(II) With regard to claim 15 (line 15), the term "the gain of the individual sensitivity function" should be changed to the term --a gain of an individual sensitivity function--.
(III) With regard to claim 16 (lines 6-7), the term "the plurality of suppression target angular frequencies" should be changed to the term --a plurality of suppression target angular frequencies--.
(IV) With regard to claim 16 (line 15), the term "the gain of the individual sensitivity function" should be changed to the term --a gain of an individual sensitivity function--.
(V) With regard to claim 23 (line 1), the term "the estimated suppression target angular frequency" should be changed to the term --an estimated suppression target angular frequency--.
(VI) With regard to claim 27 (lines 6-7), the term "the plurality of suppression target angular frequencies" should be changed to the term --a plurality of suppression target angular frequencies--.
(VII) With regard to claim 27 (line 15), the term "the gain of the individual sensitivity function" should be changed to the term --a gain of an individual sensitivity function--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(I) With regard to newly presented claim 15 (line 12), claim 16 (line 12) , and claim 27 (line 12), the recitation "and the first coefficient is set to the other It is determined so as to reflect" is vague and indefinite. More concretely, it cannot be ascertained with any degree of reasonableness as to what such a phrase is trying to convey to one having ordinary skill in the art. Additionally still, it is unclear as to what "the other" is refencing in such a recitation. As such, the claims as a whole, cannot be understood. As an side, the Examiner notes that claims are generally limited to having one capital letter in a claim.
Because claims 15, 16, and 27 are rejected under 35 U.S.C. § 112, second paragraph (b) as being indefinite, it is apparent that considerable speculations and assumptions are necessary in order to determine what is in fact being claimed. As a rejection based on prior art cannot be based on speculations and assumptions, see In re Steele, 305 F.2d 859, 862 (CCPA 1962), the Examiner has not rejected claims 1 and 4-9 on prior art.
The Examiner will not speculate as to what Applicants intended to claim because “[i]t is applicant’s burden to precisely define the invention, not the [examiner’s].” In re Morris, 127 F.3d 1048, 1056 (Fed. Cir. 1997) (citing 35 U.S.C. § 112, second paragraph).
(II) Additionally, since claims 17, 18, 20-26 depend directly or indirectly from claims 15 and/or 16, respectively, they too are thus rejected under the second paragraph of 35 U.S.C. § 112 (b).

Response to Arguments
Applicant’s arguments with respect to newly presented claims 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688